Name: Council Regulation (EEC) No 406/83 of 21 February 1983 amending Regulation (EEC) No 179/83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2 . 83 Official Journal of the European Communities No L 52/3 COUNCIL REGULATION (EEC) No 406/83 of 21 February 1983 amending Regulation (EEC) No 179/83 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Fisheries Agreement between the European Economic Community and Sweden ('), Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (2), and in particular Articles 3 and 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Council has adopted by Regulation (EEC) No 179/83 (3) certain interim measures for the conser ­ vation and management of fishery resources applicable to vessels flying the flag of Sweden ; Whereas, in accordance with the said Fisheries Agree ­ ment, consultations have been held between the parties on fishery licences and technical measures for number of licences valid at any time during a given month shall not exceed :  39 for fishing cod and herring in the Baltic Sea,  two for fishing ling in ICES sub-area IV and division IV a) (north of 56 °30'N),  three for fishing Norway pout and sand-eel in ICES sub-area IV,  10 for fishing in ICES sub-area IV all species referred to in Annex I other than herring, ling, Norway pout and sand-eel.' Article 2 Point 1.3 of Annex IV to Regulation (EEC) No 179/83 shall be replaced by the following : ' 1.3 . When fishing for demersal species at weekly intervals, commencing on the seventh day after the vessel first enters the fishery zone of the Member States and when fishing for herring in the North Sea at three day inter ­ vals, commencing on the third day after the vessel first enters the said fishery zone : (a) the information specified under 1.4 below ; (b) the quantity (in kilograms) of each species caught since the previous transmission ; (c) the ICES division in which the catches were made.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 30 April 1983 . 1983 ; Whereas, as a result of these consultations, some amendments need to be made to the arrangements for fishery licences and technical measures, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulation (EEC) No 179/83 shall be replaced by the following : '2 . Licences shall be issued for the purposes of paragraph 1 subject to the condition that the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1983 . For the Council The President H.W. LAUTENSCHLAGER (') OJ No L 226, 22 . 9 . 1980, p . 11 . (2) OJ No L 24, 27 . 1 . 1983 , p . 1 . (') OJ No L 24, 27. 1 . 1983, p . 89 .